Exhibit 12.1 STATEMENT OF COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES For the Nine Months ended September 30, For the Years ended December 31, (in thousands) Earnings: Loss before income taxes $ ) $ ) $ ) $ ) $ ) $ ) Income from investment in Ecuador property, net of amortization ) Fixed charges 19,365 31,719 30,446 21,250 4,419 4,220 Distributed income from investment in Ecuador property 250 600 928 1,396 Capitalized interest ) Total earnings (loss) available for fixed charges $ ) $ ) $ ) $ ) $ ) $ ) Fixed charges Interest expense 19,365 31,719 30,446 21,250 $ 4,419 $ 4,220 Total fixed charges 19,365 $ 31,719 $ 30,446 $ 21,250 $ 4,419 $ 4,220 Ratio of earnings to fixed charges (1) — (1) Earnings (loss) available for fixed charges for the nine months ended September 30, 2013, and years ended December 31, 2012, 2011, 2010, 2009 and 2008 were inadequate to cover fixed charges by $60.7 million, $70.1 million, $41.9 million, $80.8 million, $46.6 million and $10.5 million, respectively.
